FILED
                                                  Mar 10 2020, 9:24 am

                                                      CLERK
                                                  Indiana Supreme Court
                                                     Court of Appeals
                                                       and Tax Court




                 IN THE

Indiana Supreme Court
     Supreme Court Case No. 19S-DI-71

            In the Matter of
           Raymond Gupta,
                  Respondent.


            Decided: March 10, 2020

           Attorney Discipline Action



             Per Curiam Opinion
   Justices Massa, Slaughter, and Goff concur.
  Chief Justice Rush and Justice David dissent.
Per curiam.

   We find that Respondent, Raymond Gupta, committed attorney
misconduct by, among other things, mismanaging his attorney trust
accounts, charging and collecting unreasonable amounts for fees and
expenses, neglecting numerous client matters, making false statements to
the Commission, and evading the payment of income taxes. For this
misconduct, we conclude that Respondent should be suspended from the
practice of law for at least three years without automatic reinstatement.

   Pursuant to Indiana Admission and Discipline Rule 23(12.1)(b), the
Indiana Supreme Court Disciplinary Commission and Respondent have
submitted for approval a conditional agreement for discipline stipulating
agreed facts, costs, and proposed discipline. Respondent’s 1995 admission
to this state’s bar subjects him to this Court’s disciplinary jurisdiction. See
IND. CONST. art. 7, § 4. The Court approves the agreement and proposed
discipline.


Stipulated Facts
   Respondent admits to twenty-two separate counts of widespread
misconduct spanning several years and consisting generally of criminal
activity, dishonesty, gross financial mismanagement, and severe neglect of
client matters. Respondent has been under an order of emergency interim
suspension since June 2019. Matter of Gupta, 123 N.E.3d 696 (Ind. 2019).
We briefly summarize below some of the more egregious counts of
admitted misconduct, distilled from a conditional agreement comprising
72 pages and nearly 700 paragraphs.

  Respondent has willfully failed to file federal income tax returns from
approximately 2010 through the present, despite having earned
substantial income during that time through his representation of clients
in personal injury and medical malpractice cases. Respondent has been
indicted in federal court on charges of tax evasion, and that prosecution
remains pending as of this writing.




Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020           Page 2 of 10
   Respondent mismanaged his two Indiana trust accounts from 2010
through 2018. Among other things, Respondent failed to keep adequate
records, commingled personal and client funds, used trust account funds
to pay personal or business expenses, and failed to timely disburse
settlement funds owed to clients or third parties.

   Respondent’s contingent fee agreements required clients to pay for any
expenses Respondent deemed necessary. Respondent routinely billed
clients unreasonable amounts for travel and other expenses. Respondent
also referred clients to several consultants with whom Respondent had
professional relationships, and Respondent allowed those consultants to
submit requests for payment without providing invoices for work
performed. Respondent paid these amounts without question and without
advance consultation with his clients. In one particularly galling instance,
Respondent charged his client $13,000 for payments to a consulting
medical clinic. Not only had the client not approved this payment, but in
fact Respondent had paid only $4,000 to the clinic on the client’s behalf.

  Respondent, the sole owner and manager of his firm, was frequently
absent from his law office. He delegated broad accounting authority to a
paralegal, Danica Blecic, who had minimal or no accounting training or
knowledge. Blecic and other nonlawyer assistants also conducted initial
client intakes despite having no training or knowledge regarding conflict
screening. Beginning in 2016, Respondent’s firm began accepting client
referrals from a California for-profit corporation that does not qualify as a
service provider authorized to make such referrals.

  Respondent neglected numerous client matters, often resulting in
substantial prejudice to his clients. Count 16, involving a medical
malpractice matter, is one illustrative example among many. Respondent
did not timely respond to discovery requests or to subsequent outreach
efforts by opposing counsel, and he failed to attend a conference to
finalize composition of the medical review panel. As a result, the
defendants filed motions to dismiss the case, which the court granted.
Soon thereafter successor counsel appeared on behalf of “Client 16” and
filed a motion to reconsider the order of dismissal. The defendants then
filed a response in which their counsel detailed numerous unsolicited



Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020         Page 3 of 10
communications they had received from Client 16 regarding Client 16’s
inability to contact Respondent, defense counsel’s forwarding of these
communications to Respondent, and Respondent’s lack of response to
these forwarded communications. The court denied the motion to
reconsider.

   Respondent’s representation of clients often suffered from other
shortcomings as well. For example, “Client 4” hired Respondent to pursue
a personal injury claim arising from a car accident. The other driver died
in 2011 and a supervised estate was opened for him. The estate was
represented by counsel and the decedent’s daughter served as personal
representative, and the estate was closed as insolvent in March 2013.
Initially unaware that the other driver was dead, Respondent filed a
complaint against him on Client 4’s behalf in May 2013. Later, Respondent
petitioned to reopen the decedent’s estate and to have a special
administrator appointed for purposes of defending against Client 4’s
complaint. The court granted that motion and, at Respondent’s request,
appointed Blecic as special administrator. Respondent never contacted the
decedent’s daughter or the estate’s counsel before requesting that his own
paralegal be appointed special administrator, and he later falsely claimed
to the Commission that he used Blecic as special administrator because he
did not know anyone related to the decedent.

   In recent years, Respondent has stated to the Commission and various
courts that physical and mental health issues were compromising his
ability to manage his firm’s caseload. Nonetheless, during this time
Respondent failed to withdraw from existing client representations and
continued to accept new clients.

  The parties agree that Respondent violated these Indiana Professional
Conduct Rules prohibiting the following misconduct:

      1.3: Failing to act with reasonable diligence and promptness.

      1.4(a)(2): Failing to reasonably consult with a client about the means
      by which the client’s objectives are to be accomplished.

      1.4(a)(3): Failing to keep a client reasonably informed about the
      status of a matter.


Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020           Page 4 of 10
      1.4(a)(4): Failing to comply promptly with a client’s reasonable
      requests for information.

      1.4(b): Failing to explain a matter to the extent reasonably necessary
      to permit a client to make informed decisions.

      1.5(a): Charging or collecting an unreasonable amount for fees and
      expenses.

      1.5(c): Failing to disclose to a client the method by which a contingent
      legal fee will be determined.

      1.7(a)(2): Representing a client when the representation may be
      materially limited by the attorney’s responsibilities to another client,
      a former client, or a third person.

      1.15(a): Commingling client and attorney funds, and failing to
      maintain a trust account in a state (Illinois) in which the attorney
      maintains a separate office.

      1.15(b): Maintaining more than a nominal amount of attorney funds
      in a trust account.

      1.15(c): Failing to disburse earned fees and reimbursed expenses
      from a trust account.

      1.15(d): Failing to deliver promptly to a client funds the client is
      entitled to receive, and to third parties funds they are entitled to
      receive.

      1.16(a)(2): Failing to withdraw from representation of a client when
      the lawyer’s physical or mental ability to represent the client is
      impaired.

      1.16(a)(3): Failing to withdraw from representation after being
      discharged.1




1The conditional agreement cites Rule 1.16(d), but this appears to be a typographical error in
that the disciplinary complaint alleges a violation of Rule 1.16(a)(3) and the admitted
misconduct falls squarely within Rule 1.16(a)(3). This discrepancy does not affect our analysis.



Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020                         Page 5 of 10
      5.3(b): Failing to make reasonable efforts to ensure that the conduct
      of a nonlawyer employee over whom the lawyer has direct
      supervisory authority is compatible with the professional obligations
      of the lawyer.

      7.3(d): Improperly accepting referrals from a lawyer referral service.

      8.1(a): Knowingly making a false statement of material fact to the
      Disciplinary Commission in connection with a disciplinary matter.

      8.4(b): Committing criminal acts (willful failure to file income tax
      returns) that reflect adversely on the lawyer’s honesty,
      trustworthiness, or fitness as a lawyer.

      8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
      misrepresentation.

      8.4(d): Engaging in conduct prejudicial to the administration of
      justice.

  The parties also agree Respondent violated the following Indiana
Admission and Discipline Rules:2

      23(29)(a)(2) (2010-2016): Failing to create, maintain, or retain
      appropriate trust account records.

      23(29)(a)(3) (2010-2016): Failing to create, maintain, or retain client
      ledgers for trust accounts.

      23(29)(a)(4) (2010-2016): Commingling client funds with other funds
      of the attorney or firm.

      23(29)(a)(5) (2010-2016): Making withdrawals from a trust account
      without written withdrawal authorization stating the amount and
      purpose of the withdrawal and the payee, and disbursing payments




2The time period at issue in this case spans several amendments to Rule 23 that became
effective on January 1, 2017, including a substantial revision and reorganization of section 29.



Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020                          Page 6 of 10
      from a trust account using an electronic or telephonic payment
      system.

      23(29)(a)(7) (2010-2016): Inability to produce financial records by
      electronic, photographic, computer, or other media capable of being
      reduced to printed format.

      23(29)(a)(1) (2017-2018): Failing to keep a deposit and disbursement
      journal containing a record of deposits to and withdrawals from an
      attorney trust account.

      23(29)(a)(2) (2017-2018): Failing to keep sufficiently detailed client
      ledgers.

      23(29)(a)(6) (2017-2018): Failing to keep records of electronic
      disbursements or transfers from a trust account.

      23(29)(a)(7) (2017-2018): Failing to keep reconciliation reports for a
      trust account.

      23(29)(b) (2017-2018): Inability to produce financial records by
      electronic, photographic, computer, or other media capable of being
      reduced to printed format.

      23(29)(c)(2) (2017-2018): Paying personal or business expenses
      directly from a trust account, and failing to withdraw fully earned
      fees and reimbursed expenses from a trust account.

      23(29)(c)(3)(i) (2017-2018): Failing to have periodic trust account bank
      statements delivered unopened to attorney or to another person who
      does not have authority to disburse funds, and failure to review
      periodic trust account statements.

      23(29)(c)(3)(ii) (2017-2018): Delegating responsibility of conducting
      periodic reconciliations between internal trust account records and
      bank statements to a person who has authority to disburse funds
      from the trust account.

      23(29)(c)(5) (2017-2018): Making cash disbursements from a trust
      account.




Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020             Page 7 of 10
      23(29)(c)(6) (2017-2018): Failing to keep records of electronic
      disbursements or transfers from a trust account.

      23(29)(c)(7) (2017-2018): Failing to reconcile internal trust account
      records with periodic bank account statements.


Discussion and Discipline
  Respondent and the Commission propose that Respondent be
suspended from the practice of law for a period of at least three years
without automatic reinstatement.

   Respondent’s pattern of misconduct was wide-ranging, severe, and
long-lasting. Many of Respondent’s actions were intended to unjustly
enrich himself and affiliated consultants at the expense of his clients and
the public fisc. Several of Respondent’s clients have suffered significant
prejudice as a result of Respondent’s neglect of their cases and financial
mismanagement. Respondent continued to accept clients long after it had
become apparent that he could not capably represent them, and he ceased
practicing only when forced to do so by an emergency interim suspension.
The parties acknowledge in their conditional agreement that
“Respondent’s actions may warrant a different sanction” (Agreement at
68), and indeed we have disbarred attorneys who have engaged in
similarly egregious patterns of misconduct. See, e.g., Matter of Johnson, 53
N.E.3d 1177 (Ind. 2016); Matter of Brown, 766 N.E.2d 363 (Ind. 2002).

   That said, our Admission and Discipline Rules “encourage appropriate
agreed dispositions of disciplinary matters,” see Admis. Disc. R.
23(12.1)(b)(5), and accordingly we have approved in some similar cases
agreements for lengthy suspensions without automatic reinstatement
rather than disbarment. See, e.g., Matter of Emmons, 68 N.E.3d 1068 (Ind.
2017) (approving a three-year suspension without automatic
reinstatement where attorney converted guardianship funds and failed to
comply with court orders or the disciplinary process); Matter of Philpot, 31
N.E.3d 468 (Ind. 2015) (approving a four-year suspension without
automatic reinstatement following attorney’s federal convictions for mail
fraud and theft stemming from his misuse of public funds).


Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020             Page 8 of 10
   Where the severity and scope of the attorney’s misconduct are as
extreme as Respondent’s pattern of misconduct was here, an attorney who
seeks reinstatement will face a particularly steep burden to gain reentry.
See Matter of Gutman, 599 N.E.2d 604, 608 (Ind. 1992) (“The present fitness
to practice law of an attorney seeking reinstatement must be considered in
light of the offenses for which the petitioner was disciplined. . . . The more
serious the misconduct, the greater its negative impact on future
rehabilitation and eventual reinstatement, the greater [the] burden of
proof to overcome the implication of unfitness which is conjured by the
misconduct”). It will be the rare case in which such a heightened burden
will be met, and there is little in the record before us that would suggest
Respondent will be capable of doing so.

   With these considerations in mind, we conclude that the parties’
proposed discipline affords sufficient protection to the public and that the
conditional agreement should be accepted in the interest of judicial
economy.


Conclusion
   The Court concludes that Respondent violated the Indiana Rules of
Professional Conduct and Admission and Discipline Rules as set forth
above. Respondent already is under an order of interim suspension. For
Respondent’s professional misconduct, the Court suspends Respondent
from the practice of law in this state for a period of not less than three
years, without automatic reinstatement, effective immediately.
Respondent shall fulfill all the duties of a suspended attorney under
Admission and Discipline Rule 23(26). At the conclusion of the minimum
period of suspension, Respondent may petition this Court for
reinstatement to the practice of law in this state, provided Respondent
pays the costs of this proceeding, fulfills the duties of a suspended
attorney, and satisfies the requirements for reinstatement of Admission
and Discipline Rule 23(18).

   The costs of this proceeding are assessed against Respondent. Pursuant
to the parties’ stipulation, the Court hereby orders Respondent to pay the



Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020         Page 9 of 10
following expenses in separate checks to be transmitted to the
Commission: (1) $10,540.26, payable to the Commission for investigative
expenses; and (2) $250.00, payable to the Clerk for court costs. The
expenses of the hearing officer will be submitted separately.

  With our acceptance of the parties’ agreement, the hearing officer
appointed in this case is discharged.


Massa, Slaughter, and Goff, JJ., concur.
Rush, C.J., and David, J., dissent and would reject the conditional
agreement, believing Respondent should be disbarred.



ATTORNEY FOR RESPONDENT
Michael Brown
Indianapolis, Indiana

ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Larry D. Newman, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-DI-71 | March 10, 2020      Page 10 of 10